[Cite as Logan v. Ohio Univ., 2009-Ohio-7170.]

                                      Court of Claims of Ohio
                                                                        The Ohio Judicial Center
                                                                65 South Front Street, Third Floor
                                                                           Columbus, OH 43215
                                                                 614.387.9800 or 1.800.824.8263
                                                                            www.cco.state.oh.us




JANE S. LOGAN

       Plaintiff

       v.

OHIO UNIVERSITY

       Defendant

        Case No. 2009-06788-AD

Clerk Miles C. Durfey

MEMORANDUM DECISION



        {¶ 1} Plaintiff, Jane S. Logan, filed this action against defendant, Ohio
University (OU), contending that her 2005 BMW 325i was damaged as a result of
negligence on the part of defendant in maintaining a hazardous condition on the
grounds of the OU Chillicothe branch parking lot. Plaintiff related that she and her
daughter traveled to the OU Chillicothe Campus in separate vehicles on July 10, 2009
to attend freshman orientation. Plaintiff further related that her daughter was driving the
2005 BMW 325i and parked the car in a space at defendant’s parking lot. Plaintiff noted
that after attending the orientation, “[w]e got into the car and backed out of the parking
spot.” Plaintiff recalled that she heard a “grating sound” as the car backed away and
she then “looked forward to see the concrete parking block (at the end of the parking
space) with the rebar protruding upward on the right end of the block about 3-4
(inches).” According to plaintiff, she and her daughter then traveled to their residence
and after arriving home inspected the vehicle for damage; discovering that “the bumper
had been ripped and pulled away from the car.” Plaintiff stated that she also observed
the vehicle’s “wheel fender liner was loose and dangling in front of the tire.”
Subsequently, on July 14, 2009, plaintiff’s daughter telephoned the Chillicothe Police
Department and reported the property damage occurrence of July 10, 2009.
      {¶ 2} On July 27, 2009, plaintiff’s daughter, Leah Logan, filed an “Incident
Report” (copy submitted) with defendant. Leah Logan recorded the following written
description of the July 10, 2009 property damage occurrence: “when I pulled out of the
parking spot there was a tugging on the car and the iron rod (anchoring rebar) of the
concrete parking block was too far up and pulled the wheel well and bumper off,
causing permanent damage to the vehicle.”          Plaintiff provided a written witness
statement that was filed with the “Incident Report.” In her statement, plaintiff explained
that she was driven to the OU Chillicothe branch campus by her husband on July 10,
2009, went to the freshman orientation program with her daughter, and then returned
with her daughter to the parking lot where the 2005 BMW 325i was parked. Plaintiff did
not witness Leah Logan initially parking the BMW in the parking space at defendant’s
parking lot. Plaintiff wrote that “[u]pon backing out of the parking space there was a
grating sound; I looked at the parking block and notice rebar protruding from the top
right side about 3-4 (inches).” Plaintiff described the damage she later observed on her
car. According to information provided by Leah Logan, she seemingly initially pulled
into and parked plaintiff’s vehicle without incident.      The damage to the vehicle
seemingly occurred upon backing the car out of the parking space.
      {¶ 3} Plaintiff submitted photographs depicting the parking block with protruding
rebar as well as the damaged area on her car. The parking block appears to be at least
six inches in height with a piece of anchoring rebar protruding perhaps two inches from
the top of the parking block. From a review of the photographs, the damage depicted
on plaintiff’s car appears consistent with the vehicle’s front end catching on rebar
protruding from a parking block. Furthermore, it should be noted that the photographs
show scratches along the right front bumper of plaintiff’s automobile that run from the
bottom of the bumper upward perhaps four plus inches.
      {¶ 4} Plaintiff contended that the damage to her automobile was proximately
caused by negligence on the part of defendant in maintaining a hazardous condition on
the OU Chillicothe branch parking lot. Plaintiff filed this complaint seeking to recover
$862.26, the total cost of automotive repair needed as a result of her car contacting with
the concrete parking block and protruding rebar anchor. The filing fee was paid.
       {¶ 5} Defendant contended that plaintiff failed to offer sufficient evidence to
prove her property damage was caused by any negligence on the part of OU
Chillicothe. Defendant has argued that plaintiff failed to prove the damage to her car
occurred on OU Chillicothe premises. Defendant further argued that, if the trier of fact
does find plaintiff’s damage occurred on OU Chillicothe premises, liability should not
attach since the sole cause of the damage claimed was the negligent driving of Leah
Logan. Defendant stated “[p]hotos provided by the plaintiff display numerous severe
scratches indicative of previous damage from multiple collisions with objects as well as
rebar damage.” Defendant observed that “[d]amage would have occurred to the front
end of the vehicle, necessitating replacement of the bumper, whether rebar was
involved or not, due to the fact that the height of parking blocks in the lot are around six
and one-half inches high and the lower edge of the front-end of plaintiff’s BMW is
slightly less than five inches from the surface of the asphalt.”           Based on this
observation, defendant suggested that Leah Logan failed to exercise ordinary care
when parking plaintiff’s automobile in a parking space that had a concrete block at the
end of the space “around six and one-half inches” in height.” Defendant seemingly
denied that the parking block with protruding anchoring rebar constituted a known
hazardous condition at the OU Chillicothe parking lot.
       {¶ 6} Plaintiff filed a response insisting that the damage to her car was caused
by defendant’s negligence in maintaining an “improperly installed parking block.”
Plaintiff pointed out that defendant’s assertion regarding the clearance height on the
front end of her car is incorrect. Plaintiff stated that “[t]he actual measured clearance of
the bumper to the ground is 8 inches.” Additionally, plaintiff noted that “[t]his BMW has
parked numerous times always clearing similar properly installed parking blocks.”
Plaintiff asserted that the scratches apparent on the front bumper of her car are
irrelevant to a finding of negligence since the hazardous condition posed by the
protruding rebar “did significant damage to the car.” Plaintiff recorded that “[t]here was
no prior damage to this bumper prior to this event except for minor scratches.” Plaintiff
submitted an actual repair bill for her automobile in the amount of $920.44. Based upon
this information, the court shall amend plaintiff’s damage claim to reflect actual
expenses incurred, $920.44. Plaintiff contended that the driver of her car, Leah Logan,
could not perceive the dangerous condition posed by the protruding rebar due to her
position in the car and the position of the concrete parking block. The trier of fact finds
plaintiff’s car was damaged by a protruding rebar from a parking block on defendant’s
premises.
      {¶ 7} Plaintiff was present on defendant’s premises for such purposes which
would classify her under law as an invitee. Scheibel v. Lipton (1985), 156 Ohio St. 308,
46 O.O. 177, 102 N.E. 2d 453. Consequently, defendant was under a duty to exercise
ordinary care for the safety of invitees such as plaintiff and to keep the premises in a
reasonably safe condition for normal use. Presley v. City of Norwood (1973), 36 Ohio
St. 2d 29, 65 O.O. 2d 129, 303 N.E. 2d 81. The duty to exercise ordinary care for the
safety and protection of invitees such as plaintiff includes having the premises in a
reasonably safe condition and warning of latent or concealed defects or perils which the
possessor has or should have knowledge. Durst v. VanGundy (1982), 8 Ohio App. 3d
75, 455 N.E. 2d 1319; Wells v. University Hospital (1985), 85-01392-AD. As a result of
plaintiff’s status, defendant was also under a duty to exercise ordinary care in providing
for plaintiff’s safety and warning her of any condition on the premises known by
defendant to be potentially dangerous. Crabtree v. Shultz (1977), 57 Ohio App. 2d 33,
11 O.O. 3d 31, 384 N.E. 2d 1294.
      {¶ 8} Additionally, it has been previously held “the liability of an owner or
occupant to an invitee for negligence in failing to render the premises reasonably safe
for the invitee, or in failing to warn him of dangers thereon, must be predicated upon a
superior knowledge concerning the dangers of the premises to persons going thereon.”
38 American Jurisprudence, 757, Negligence, Section 97, as cited in Debie v. Cochran
Pharmacy Berwick, Inc. (1967), 11 Ohio St. 2d 38, 40, 40 O.O. 2d 52, 227 N.E. 2d 603.
      {¶ 9} “The knowledge of the condition removes the sting of unreasonableness
from any danger that lies in it, and obviousness may be relied on to supply knowledge.
Hence the obvious character of the condition is incompatible with negligence in
maintaining it. If plaintiff happens to be hurt by the condition he [she] is barred from
recovery by lack of defendant’s negligence towards him [her], no matter how careful
plaintiff himself [herself] may have been.” 2 Harper and James, Law of Torts (1956),
1491, as cited in Sidle v. Humphrey (1968), 13 Ohio St. 2d 45, 48, 42 O.O. 2d 96, 233
N.E. 2d 589. “In short, if the condition or circumstances are such that the invitee has
knowledge of the condition in advance, there is no negligence.” Debie, at 11 Ohio St.
2d 38, 41, 40 O.O. 2d 52, 227 N.E. 2d 603, 606.
       {¶ 10} In the instant case, it is not obvious or apparent plaintiff’s driver had
knowledge of the protruding anchor rebar and displaced parking block. Considering a
driver’s position in a vehicle, and the position of the protruding rebar on the ground, it is
probable the rebar was never seen as the driver entered the parking lot. Therefore, the
court finds that defendant had superior knowledge of the hazardous condition and failed
to warn plaintiff’s driver of the condition or remove it. See 21st Century Leasing, Inc. v.
Ohio Dept. of Natural Resources (1999), 98-08994-AD; Gallagher v. Columbus State
Community College, Ct. of Cl. No. 2005-09588-AD, 2006-Ohio-367; Meinking v. E. Fork
State Park, Ct. of Cl. No. 2005-10071-AD, 2006-Ohio-1015. Defendant’s negligence
was the sole proximate cause of plaintiff’s damage.
       {¶ 11} Defendant was charged with a duty to exercise reasonable care for the
protection of plaintiff’s property. In regard to the facts of this claim, negligence on the
part of defendant has been shown. Jackson v. The University of Akron (2001), 2001-
04026-AD; Bihary v. Cleveland State Univ., Ct. of Cl. No. 2006-05063-AD, 2007-Ohio-
655; Goodburn v. Columbus State Community College, Ct. of Cl. No. 2007-05555-AD,
2008-Ohio-1205.     Consequently, under the facts established, defendant is liable to
plaintiff for the loss claimed, $920.44, plus the $25.00 filing fee which may be awarded
as costs pursuant to R.C. 2335.19. See Bailey v. Ohio Department of Rehabilitation
and Correction (1990), 62 Ohio Misc. 2d 19, 587 N.E. 2d 990.


                                Court of Claims of Ohio
                                                                          The Ohio Judicial Center
                                                                  65 South Front Street, Third Floor
                                                                             Columbus, OH 43215
                                                                   614.387.9800 or 1.800.824.8263
                                                                              www.cco.state.oh.us




JANE S. LOGAN

      Plaintiff

      v.

OHIO UNIVERSITY
        Defendant

         Case No. 2009-06788-AD

Clerk Miles C. Durfey


ENTRY OF ADMINISTRATIVE
DETERMINATION



         Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of plaintiff in the amount of $945.44, which includes the filing fee. Court costs are
assessed against defendant.




                                           MILES C. DURFEY
                                           Clerk

Entry cc:

Jane S. Logan                              George T. Wendt
213 Yaples Orchard Drive                   Ohio University
Chillicothe, Ohio 45601                    160 Union Street
                                           HDL Center 166H
                                           Athens, Ohio 45701
RDK/laa
10/21
Filed 11/20/09
Sent to S.C. reporter 3/12/10